Citation Nr: 0740638	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to August 
1946.  He died in March 1996.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri.  This matter was previously before the Board in 
July 2006 at which time it was remanded for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
March 1996, and lists the immediate cause of death as 
metastatic cancer of the pancreas.

2.  At the time of the veteran's death, service connection 
had not been established for any disability, and no claim for 
service connection was pending.

3.  There is no credible supporting evidence of record that 
the veteran was exposed to ionizing radiation during service.

4.  The disability which caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.




CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002). In addition, regulations implementing the VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present case, the appellant filed a claim of entitlement 
to service connection for the cause of the veteran's death in 
September 2002, and she received a VCAA notice letter in 
December 2002.  As this letter was prior to the March 2003 
rating decision on appeal, the express requirements set out 
by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the claimant in this 
case.  In the December 2002 letter, together with a July 2006 
letter, the RO informed the claimant of the applicable laws 
and regulations, the evidence needed to substantiate the 
claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also notes that the July 2006 letter 
explicitly notified the claimant of the need to submit any 
pertinent evidence in her possession.  See 38 C.F.R. § 
3.159(b)(1). Thus, the Board finds that the notice required 
by the VCAA and implementing regulations was furnished to the 
claimant and no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied. Therefore, any notice 
defect, to include effective date, is harmless error since no 
effective date will be assigned.  Moreover, the appellant was 
provided with notice of the degree of disability and 
effective date elements of a claim in the July 2006 letter.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate this claim, including asking the 
claimant to submit medical treatment records for the veteran 
or to identify such treatment so that VA could obtain the 
records.  The RO also obtained the veteran's certificate of 
death.  In addition, the claimant was provided with the 
opportunity to attend a hearing which she declined.  The 
claimant has not indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in the 
claim for service connection for the cause of the veteran's 
death, and that adjudication of this claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the claimant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Analysis

The appellant contends that her husband was exposed to 
ionizing radiation while he was aboard the USS PITT that 
operated in the area of the South Pacific in which nuclear 
atmospheric tests were conducted.  The appellant does not 
specifically contend that the veteran participated in an 
atmospheric nuclear test, just that his ship was in the 
vicinity of one or more search tests in August 1946.  As the 
Board noted in its July 2006 remand, the only possible 
nuclear test to which the veteran could have been exposed 
given the dates was Operation CROSSROADS, conducted at BIKINI 
in July and August 1946.  The appellant further contends that 
the veteran's exposure to radiation caused his pancreatic 
cancer, from which he died.

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Service connection for disability based on exposure to 
ionizing radiation can be demonstrated by three different 
methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer that are 
presumptively service- connected when they occur in 
"radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  This category of "radiation-exposed 
veterans includes those veterans who participated in a 
"radiation-risk activity."  Such activities include 
participation during the official operational period of an 
atmospheric nuclear test.  Such participation may be at the 
test site or on a ship used in direct support of the test.  
The regulation lists Operation Crossroads, which took place 
from July 1 to August 31, 1946, as one such operational 
period.

Second, "radiogenic diseases" may be service connected, 
provided that certain conditions are met, pursuant to 38 
C.F.R. § 3.311.  

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In the present case, the RO determined in March 2003 that 
there was no record of the veteran's exposure to radiation in 
service.  The RO based this determination on a January 2003 
document from the National Personnel Records Center finding 
no record of the veteran's exposure to radiation.  In 
addition, there is a June 2007 letter from the Defense Threat 
Reduction Agency (DTRA) of the Department of Defense 
verifying the veteran's service aboard the USS PITT from 
December 10, 1945, to August 15, 1946, but reporting that 
deck logs for the USS PITT do no indicate that the ship 
operated in the vicinity of Bikini Atoll during Operation 
CROSSROADS; nor was it tasked to provide any support to the 
operation.  The DTRA further reported that the veteran's 
service record does not contain any notations indicating 
service in support of Operation CROSSROADS.  Thus, the DTRA 
concluded that after a careful search of available dosimetry 
data, it found no record of radiation exposure for the 
veteran.  It summarized by stating that there were no records 
to document the veteran's participation in U.S. Atmospheric 
nuclear testing.  

Based on the evidence above, the Board confirms that the 
veteran does not fall within the category of "radiation-
exposed veterans."

The second method involves claims based on "radiogenic 
diseases."  The veteran's death certificate verifies that his 
cause of death was metastatic pancreatic cancer with an onset 
date six months earlier.  Pancreatic cancer is listed as a 
radiogenic disease under 38 C.F.R. § 3.311.  That regulation 
provides that in all cases in which it is established that a 
radiogenic disease first became manifest after service, and 
was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. §§ 
3.307, 3.309 (2007), and it is contended the disease is a 
result of exposure to ionizing radiation in service, as is 
the case here, an assessment will be made as to the radiation 
dose or doses.  38 C.F.R. § 3.311(a).  If exposure is 
confirmed, the claim will be referred to the Under Secretary 
for Benefits as directed in 38 C.F.R. § 3.111(b)(1)(iii) for 
further disposition.

As noted above, the DTRA concluded that there is no record of 
the veteran's exposure to radiation.  Thus, without proof of 
exposure, entitlement to service connection under the second 
method is not warranted.

Under the third method, service connection may be established 
when the evidence supports a medical nexus between in-service 
exposure to radiation and the claimed disease.  See Combee, 
supra.

With respect to the third method, the veteran's service 
medical records are devoid of complaints or findings of 
pancreatic cancer.  In this regard, as the appellant has 
acknowledged, the veteran was first diagnosed as having 
pancreatic cancer many years after service, in October 1995, 
far beyond the one year presumptive period for cancer.  A 
private hospital record from Barnes St. Peters Hospital in 
St. Peters, Missouri, dated in October 1995, states that the 
veteran had been in his usual state of health until 
approximately a year earlier when he started complaining of 
pain in the right shoulder areas as well as the right flank 
area.  He was found by computed tomography scanning to have a 
mass in the head of the pancreas and a needle biopsy of the 
mass performed in October 1995 revealed findings consistent 
with pancreatic cancer.

Notwithstanding VA's requests as outlined above that the 
appellant provide positive nexus opinion evidence, the claims 
file is devoid of such evidence.  Thus, there is no medical 
opinion or other competent nexus evidence that relates the 
cause of the veteran's death, i.e., metastatic pancreatic 
cancer, to his military service. 

While the Board does not doubt the sincerity of the 
appellant's belief that her husband died from cancer caused 
by his service, it stresses that there is simply no 
competent, credible medical evidence of such a link.  The 
appellant's assertions can be afforded no probative weight in 
the absence of evidence that she has the expertise to render 
opinions about medical matters.  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the appellant possesses 
medical knowledge which would render her opinion as to 
etiology and a medical diagnosis competent.

In sum, the preponderance of the evidence is against the 
appellant's claim that the veteran was exposed to ionizing 
radiation, which in turn caused his pancreatic cancer and 
death.  38 U.S.C.A. § 1112(c); 38 C.F.R. §§  3.309(d), 3.311.  
Moreover, the Board finds that the competent medical evidence 
does not link the cause of the veteran's death to his period 
of active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  As 
such, the benefit of the doubt provision does not apply in 
this case and the appellant's claim for entitlement to 
service connection for the cause of the veteran's death must 
be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


